Citation Nr: 0026524	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  00-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a back disorder, 
including as a result of exposure to Agent Orange.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.

The veteran has also claimed entitlement to paragraph 29 and 
paragraph 30 benefits, vocational rehabilitation benefits, 
and entitlement to service connection for hearing loss, 
residuals of a shrapnel injury to the right foot, and a 
seizure disorder.  He also sought to reopen his claim for 
service connection for a substance abuse disorder. These 
claims have not yet been adjudicated by the RO and are not 
before the Board on appeal.  Therefore, they are referred to 
the RO for appropriate action.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In a July 2000 VA Form 9, he requested a 
video-conference hearing before a member of the Board.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

Further, in April 1999 the RO denied entitlement to service 
connection for a back disorder, including as a result of 
exposure to Agent Orange.  The veteran submitted a notice of 
disagreement with the RO's decision in May 1999.  Therefore, 
he is owed a statement of the case on this issue, so that he 
may perfect an appeal if he continues to take issue with the 
claim.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 (1999); see also 
38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)

The claims are REMANDED for the following:

1.  Prepare a statement of the case on the 
issue of entitlement to service connection 
for a back disorder, including as a result 
of exposure to Agent Orange, that includes 
a summary of the evidence and applicable 
laws and regulations, with a discussion of 
how the laws and regulations affect the 
determination.  Notify the veteran of the 
time limit within which he must respond in 
order to perfect an appeal of this claim 
to the Board.

2.  Schedule the veteran for a video-
conference hearing before a member of the 
Board in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


